Citation Nr: 0324483	
Decision Date: 09/19/03    Archive Date: 09/30/03

DOCKET NO.  98-20 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for status post-
operative calluses of the left foot, currently rated as 10 
percent disabling, including on an extraschedular basis.

2.  Entitlement to an increased rating for status post-
operative calluses of the right foot, currently rated as 10 
percent disabling, including on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel




INTRODUCTION

The veteran had active service from January 1979 to June 
1981.

This appeal is from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO), which denied increased disability 
compensation for the matters at issue in this appeal.  The 
November 1998 statement of the case (SOC) stated that the 
veteran filed her claim in July 1997.  The claims file 
contains the veteran's claim received at the RO in May 1995.  
There is no responsive rating action predating that of 
November 1998.  The Board deems the November 1998 rating 
action responsive to the May 1995 claim.

The SOC included the regulation governing entitlement to a 
total disability rating due to individual unemployability.  
There is no application for TDIU benefits of record.  The RO 
should determine whether the veteran has claimed that 
benefit, and if so, furnish the requisite application form.


REMAND

In May 2003 the RO received the veteran's statement that she 
had received VA prosthetic services and that the RO had not 
reviewed the pertinent records.  The claims file reveals 
references to orthotic shoes in October 1994, and a July 2000 
request for prosthetic services shows an appointment 
scheduled for August 2000.  Prosthetic service records should 
be obtained to determine whether they are informative about 
the extent of the veteran's disabilities of the feet.

The veteran has claimed that the calluses of her feet inhibit 
her employment.  The statement of the case reveals that the 
RO considered extraschedular rating in connection with the 
veteran's claim.  The inclusion in the SOC of the regulations 
applicable to extra-schedular ratings does not satisfy VA's 
duty under the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002), to notify the 
claimant of the information and evidence necessary to 
substantiate her claim and who must produce the pertinent 
evidence.  See 38 C.F.R. § 3.159(b) (2002).  The Court of 
Appeals for Veterans Claims had been clear that inclusion of 
law or regulation in an SOC does not discharge the duty.  
Charles v. Principi, 16 Vet. App. 370 (2002).  A September 
2002 outpatient record reveals the veteran had obtained 
employment.  The RO's May 2003 letter to the veteran 
regarding production of information and evidence did not 
address evidence from her employer as it relates to proving 
marked interference with employment.  See 38 C.F.R. 
§ 3.321(b)(1) (2002).  VA should so notify her.

The veteran asserts painful motion of the feet due to her 
calluses.  The claim is now being reviewed based on a nearly 
six-years old.  A new examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Request Miami VAMC records from the 
prosthetic service from 1994 to the 
present showing services related to 
podiatric conditions.

2.  Notify the veteran that information 
and evidence from her employer showing 
that her service-connected calluses 
interfere with her employment is 
necessary to substantiate her claim for 
extraschedular rating.  Notify her of her 
and VA's respective responsibilities in 
producing information and evidence.  
Additionally, must review the claims file 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 are 
completed.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002).

3.  Schedule the veteran for a VA 
examination of her feet to determine the 
current severity of calluses of her feet 
and the extent of any functional 
impairment of the feet due to callus.  
The examiner should report the area of 
the calluses of each foot in square 
inches or centimeters.

4.  Readjudicate the claims at issue, 
including extraschedular consideration, 
and determine whether the appellant's 
claim, or any part, may now be allowed.  
If none may, provide the appellant and 
her representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



